This action was brought by the appellee against the appellants to recover an amount alleged to be due for work and labor performed and material furnished in the erection of a building under a contract with the defendant, and to enforce a mechanic’s and material-man’s lien on the property, under the provisions of the act entitled “An act to provide liens for mechanic and material-men, and to repeal sections 3018, 3022, 3025,3026,3028,3041 of the Code, and section 3027 as amended by the acts of 1888-89,” which act was approved February 12, 1891, and appears in the Pamphlet Acts of 1890-91, pp. 578-580. There was judgment for plaintiff, and.defendants appeal.
The judgment is reversed and the cause remanded, on the authority of Randolph v. Builders & Painters Supply Co., ante, p. 501.
Opinion by
Coleman, J.